EXHIBIT 99.1 RESCARE FOURTH QUARTER AND FULL YEAR 2012 RESULTS Fourth Quarter 2012 Financial Results Revenues for the fourth quarter of 2012 were $­­­­405.0 million, which was a 1.8% increase over prior year period revenues of $397.9 million.Increased revenues from acquisitions in our Residential and HomeCare segments since the third quarter of 2011 were offset by contract losses and modifications in Workforce Services and other segments. Income from continuing operations was $18.2 million for the fourth quarter of 2012, compared with $11.4 million in the same period of 2011.The increase is due to gross profit improvement and leverage of operational general and administrative costs, lower share-based compensation and interest expense, which were partially offset by higher depreciation and income tax expenses.Adjusted EBITDA for the fourth quarter of 2012 was $45.9 million versus $36.5 million in the prior year quarter. Full Year 2012 Financial Results Revenues for full year 2012 increased 1% over 2011 to $1.6 billion.Income from continuing operations was $41.0 million in 2012 compared with $41.8 million in 2011.Adjusted EBITDA for 2012 was $146.7 million versus $129.3 million in 2011.Reconciliations of non-GAAP financial measures follow on pages 3 and 6 of this release. The Company ceased providing international workforce services in Europe during the second quarter of 2011.The closure and disposal of these operations have been accounted for as discontinued operations.Accordingly, the results of these operations, net of income taxes, have been classified as discontinued operations for all periods presented. -MORE- Page 2 RES-CARE, INC. Unaudited Financial Highlights (In thousands) Three Months Ended December 31, Twelve Months Ended December 31, Income Statement Data: Revenues $ Cost of services Gross profit Operating expenses: Operational general and administrative Corporate general and administrative Total operating expenses Operating income Interest expense, net Loss on extinguishment of debt — — — Income from continuing operations before income taxes Income tax expense Income from continuing operations Income from discontinued operations, net of tax — — Net income Net loss – noncontrolling interest ) Net income – Res-Care, Inc. Other comprehensive income: Foreign currency translation adjustments ) ) Comprehensive income attributable to Res-Care, Inc. $ Total comprehensive income $ -MORE- Page 3 RES-CARE, INC. Unaudited Financial Highlights (continued) (In thousands) Three Months Ended December 31, Twelve Months Ended December 31, Income from Continuing Operations to EBITDA and Adjusted EBITDA: Income from continuing operations $ Add:Interest, net Loss on extinguishment of debt — — — Depreciation and amortization Income tax expense EBITDA (1) (2) Add:Onex transaction costs — — — Share-based compensation Acquisition costs — 60 Adjusted EBITDA (1) $ December 31, December 31, 2011 Balance Sheet Data: ASSETS Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total current assets Property and equipment, net (2) Goodwill Other intangible assets, net Other assets $ $ LIABILITIES AND SHAREHOLDER’S EQUITY Current liabilities $ $ Other long-term liabilities Long-term debt Shareholder’s equity $ $ EBITDA is defined as income from continuing operations before depreciation and amortization, net interest expense, loss on extinguishment of debt and income taxes.Adjusted EBITDA is defined as EBITDA before Onex transaction costs, share-based compensation and acquisition costs.EBITDA and Adjusted EBITDA should not be considered as measures of financial performance under accounting principles generally accepted in the United States of America.The items excluded from EBITDA and Adjusted EBITDA are significant components in understanding and assessing financial performance.Management routinely calculates and presents EBITDA and Adjusted EBITDA because it believes that EBITDA and Adjusted EBITDA are useful to investors and are used as analytical indicators within the industry to evaluate performance, measure leverage capacity and debt service ability, and to estimate current or prospective enterprise value.EBITDA is also used in measurements under certain covenants contained in the Company’s credit agreement. In 2012, the Company corrected our vehicle fleet lease treatment from operating leases to capital leases.The impact to EBITDA for the three months and twelve months ended December 31, 2012 was an increase of $1.8 million and $7.0 million respectively.The impact to the balance sheet was an increase in net property and equipment and capital leases of $16.5 million and $17.3 million respectively.From a comparability perspective, the prior year’s impact to the consolidated balance sheet is similar. -MORE- Page 4 RES-CARE, INC. Unaudited Financial Highlights (continued) (In thousands) Three Months Ended December 31, Twelve Months Ended December 31, Cash Flow Data: Net income $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Amortization of discount and deferred debt issuance costs Share-based compensation Deferred income taxes, net Provision for losses on accounts receivable Write down on assets held for sale — — — Loss on extinguishment of debt, net of original issue discount paid — — — Loss on sale of assets Changes in operating assets and liabilities ) ) Cash provided by operating activities Cash flows from investing activities: Proceeds from sale of assets 86 4 Purchases of property and equipment ) Acquisitions of businesses, net of cash acquired ) Cash used in investing activities ) Cash flows from financing activities: Debt repayments, net ) Debt issuance costs (1
